Case 20-10691 Doc 239 Filed 08/04/21 Pagei1of1

a

/C_RENTAIN

Thomas Jd, Catliota , U. 8S. BANKRUPTCY JUDGE Evidentiary Hre: vit
Exhibits Filed: YN)

   

 

PROCEEDING MEMO ~— CHAPTER 11

Date: 08/04/2021 Time: 10:30

CASE: 20-10691 Zachair, Ltd.

we -
Bradford F. Englander and David W. Gaffey representing Zachair, Ltd.
(Debtor}

L. Jeanette Rice “representing US Trustee - Greenbelt (U.S. Trustee)

 

[225] Disclosure Statement With Respect to Debtor'
s Plan of Reorganization Filed by Zachair, Ltd.. =
{Attachments: #s2 Exhibit)

 

MOVANT : Zachair, Ltd. BY B Engiander D Gaffey
[238] Line re Settlement with PD Hyde Field LLC on behalf
of Zachair, Ltd. Filed by Bradford F, Englander
{related document(s) 1] Exhibit A - Settlement |
Term Sheet)

MOVANT : Zachair, Ltd. BY B Englander D Gaffey

PLAN/DISCLOSURE STATEMENT DISPOSITIONS:

 

 

 

 

Approved Denied Approval _——s~Deaddline to file Amended D/S

Other

Confirmed as modified by

Denied Confirmation with leave to amend by

Other

DISPOSITIONS:

Granted Denied ——s- Withdrawn ss Consent___——ss Default Under Adv.
Moot Dismissed ____ Relief by Operation of Law (no order req.)

Continued to:

 

 

DECISION:
[ ] Signed by Court [ ] Filed by Counsel
[ ] To be prepared by:
{ } Movant's counsel [ ] Court
[ } Respondent's counsel [ ] Other
. A, fo Le a
NOTES: ~ Disiesure Ghotemet end Mien ht Aisen deh

“ . Ty i . aE .. koe foe Neg lew bP
_ fal Pee ue & Wid ce Fale Bk BE cet Ra Baft os. 5 ~

be f t ¢ nig ve ae
% Ebs be fb AL Reo! oes Mets

. Eph Be ™e"30-10691: 1 of 1
f° ory Wg gone el? 4 oo, Get 7 } oth , iy, oy Se

 

 
